Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
1.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Priority
2.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0274992, cited in the IDS dated January 11th, 2021) in view of Moyer et al (US 2010/0262811, herein Moyer).

Regarding claim 1, Chen teaches a multiprocessor device that includes a first processor and a second processor, wherein the multiprocessor device is configured to cause, when debugging of the first processor is to be performed by using the second processor, the second processor to refer to a value of a program counter of the first processor (Fig 1, first and second cores, [0030-0032], program counter in register row of each core & Fig 2, [0036-0037], tracing module records registers of the register row).

Moyer teaches a multiprocessor device including a first processor and a second processor wherein the device is configured to cause the first processor to fetch an instruction from a memory by using the value referred from a program counter of the second processor (Fig 1, [0023], [0026], debugging processor executes at the same program counter as the debug target).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chen and Moyer to utilize lockstep mode debugging.  While Chen discloses the debugging core as collecting trace data including program counter values from the debug target core, using lockstep debugging as disclosed by Moyer may improve the reliability of the multiprocessor system (Moyer [0005]).  As lockstep debugging is a well-known technique in the microprocessor art, this combination would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 2, the combination of Chen and Moyer teaches the device according to claim 1, wherein a function unit of the second processor refers to data held in the first processor based on the instruction fetched by using the value referred from the program counter (Chen [0036]).

Regarding claim 3, the combination of Chen and Moyer teaches the device according to claim 1, wherein each of the first processor and the second processor includes a unique program counter (Chen [0031], Moyer [0023]).

Regarding claim 4, the combination of Chen and Moyer teaches the device according to claim 3, wherein at a time of a normal operation, the second processor is configured to fetch an instruction from the memory by using a value of the program counter of the second processor (Moyer [0023], Chen [0035], normal core operation).



Regarding claim 6, the combination of Chen and Moyer teaches the device according to claim 1, wherein the first processor executes a program for performing periodic contrl, and the program includes a portion which is set as a debugging target and a portion which is not set as the debugging target (Chen Fig 1, [0028], [0035-0036]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Dowd (US 9,898,385) discloses a multiprocessor device for performing debugging and program tracing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182